Citation Nr: 1207536	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, including degenerative joint disease and avascular necrosis.  

2.  Entitlement to service connection for a low back disability, including spondylolisthesis and lumbar strain secondary to a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2010.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a left hip disability at present which is related to service.  

2.  The Veteran's current low back disability was not manifested until many years after service and is not causally related to or otherwise aggravated by a service-connected disability.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a left hip disability due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.655 (2011).  

2.  The claim of service connection for a low back disability on a secondary basis lacks legal merit.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records identified by him have been obtained and associated with the claims file.  The Veteran was scheduled for a VA examination during the pendency of this appeal but cancelled and rescheduled, then failed to report for the rescheduled appointment in March 2011.  The Veteran was also afforded an opportunity for a personal hearing, but declined.  Significantly, the Veteran was notified that a VA examination was necessary to determined the etiology of his current disabilities by letter dated in October 2010, and that his failure to report without good cause could negatively affect the outcome of his claim.  He was also advised to contact VA if he could not report for any scheduled examination.  Although the Veteran contacted VA to reschedule the initial VA examination, he has not contacted VA subsequent to the missed appointment to explain his failure to report or requested to be rescheduled.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  



Left Hip Disability

Initially, it should be noted that in August 2010, the Board found that the evidence of record included conflicting medical opinions as to the etiology of the Veteran's current left hip disability and remanded the appeal for additional development, to include a comprehensive VA examination.  Although the evidence of record at that time included a favorable VA medical opinion, the physician did not include any discussion of the factual record or any analysis as to the basis for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion.")  

In the remand, the Veteran was also asked to provide VA with authorization to obtain medical records from any healthcare providers who treated him for his hip and back problems since his discharge from service.  However, the Veteran did not provide any additional information and failed to report for a scheduled VA examination.  

In this regard, VA regulations provide that in cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2011).  In this case, while there is evidence of treatment for left hip pain in service, the nature and etiology of the Veteran's current left hip problem was not entirely clear and could not be ascertained without a current examination.  The purpose of the scheduled VA examinations in March 2010, was to clarify the exact nature and etiology of any identified left hip disability.  Without the Veteran's cooperation, the Board is unable to obtain a medical opinion as to whether any current left hip disability is etiologically related to the symptoms he had in service.  Therefore, the Board will adjudicate the Veteran's claim based on the evidence of record.  Id.  

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board also must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran contends, in essence, that service connection should be established for a left hip disability on a direct basis, and for a low back disability secondary to his left hip disability, because he was treated for a left hip problem during service and has had chronic problems ever since.  

Concerning the Veteran's assertions, while he is competent to provide evidence regarding his symptoms and experiences, any such assertions must be weighed against other contradictory statements and objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, the Board notes that the Veteran has given somewhat inconsistent and contradictory statements regarding the onset of his left hip and back problems over the course of this appeal, which raise serious questions as to his ability to provide accurate and reliable information.  On his original application for VA compensation, received in June 2005, the Veteran reported the date of onset of his left hip problem was on December 5, 1974, the date that he was treated in service.  However, when seen by VA in June 2005, he reported that the left hip problems began in basic training and had been symptomatic for 30 years.  When examined by VA in October 2005, he reported that he injured his left hip in basic training, and that he has had a limp ever since.  In his substantive appeal, received in July 2006, he asserted that his left hip and back problems were incurred during the course of his military service and that he has suffered from them over the years.  

Significantly, however, while the Veteran asserted that he suffered from chronic left hip and low back pain for over 30 years, he has not provided the name of any healthcare provider who treated him for any such problems prior to 2003.  Moreover, when he was first treated in 2003, not only did the Veteran not mention his 30 plus years of suffering from chronic hip pain and a limp, but stated that his hip problems began less than a year earlier, when he began working security police for the VA and had to wear a gun belt that weighed 25 pounds.  

While it is theoretically possible that the Veteran was not concerned about the 30 year history of hip pain when initially seen by his private physician in September 2003, the fact that he repeated the same medical history when evaluated by a physical therapist a few weeks later raises serious doubts as to the reliability of his assertions of chronic and longstanding hip problems.  Further, that the only medical history he reported to the physical therapist was a vasectomy 16 years earlier, a disability that had no relationship to his hip or back problems, but failed to mention the three decade history of hip problems, weighs heavily against the Veteran's credibility.  

Turning to the other documents in this file, the service treatment records showed that while the Veteran was seen for left hip pain in December 1974, he did not report any specific trauma in service.  Rather, the Veteran reported a two year history of pain, cracking and a crunching feeling in his left hip, which had worsened in the last two months.  Parenthetically, the Board notes that the Veteran was not in basic training when he first sought medical treatment in service, but was assigned to a permanent duty station at an MP company.  In any event, no pertinent abnormalities were noted on examination, and x-ray studies of the left hip were negative.  There was no deformity, edema or sensory or motor deficit.  Deep tendon reflexes were 2+ and range of motion of the hips was within normal limits.  The service records showed no further complaints, treatment, abnormalities or diagnosis referable to any hip problems during the Veteran's more than two years of remaining active service.  

Furthermore, on a Report of Medical History for service separation in January 1977, the Veteran specifically denied any lameness, swollen or painful joints, bone, joint or other deformity, recurrent back pain or arthritis or bursitis, and denied any other injuries or medical problems.  Moreover, no pertinent abnormalities were noted on examination at that time.  It is also significant to note that while the Veteran was seen for unrelated maladies, including blisters on both heels in March 1974, a swollen lymph node in the left inguinal area in March 1975, and a lump under the right shoulder in October 1976, he made no mention of left hip problems, nor do the service records reflect that he had a limp.  

Similarly, when first seen for left hip pain by a private physician in September 2003, the Veteran made no mention of any prior injury or history of chronic left hip pain, and reported the onset of his hip pain about nine months earlier when he started working as a police officer.  At that time, the Veteran stated that he believed his hip pain was caused by having to wear a heavy gun belt that weighed about 25 pounds.  The private physician opined that the Veteran's left hip pain was most likely related to iliotibial band tightness secondary to the weight of his gun belt.  In a subsequent report in October 2003, the private physician opined that there was a definite link between the Veteran's left hip pain and his wearing a heavy gun belt.  (See October 8, 2003 report).  

When seen by a private physical therapist in September 2003, the Veteran reported essentially the same medical history, and said that his hip pain started around the same time that he began working as a police officer.  Again, the Veteran made no mention of any prior left hip injury or problems, nor do the treatment records show any evidence of a limp.  The only medical history that the Veteran reported at that time was a vasectomy 16 years earlier.  

A private MRI of the left hip in October 2003 was within normal limits and showed no evidence of avascular necrosis.  However, an MRI of the lumbar spine revealed mild disc bulging from L3-4 through L5-S1, with possible developmental deformity of the posterior elements at L5/S1 on the left.  

When seen by VA in September 2004, the Veteran reported a 30 year history of intermittent bilateral hip pain with activities.  He said that he worked as a Tampa VA police officer for several years and had to wear a gun belt and be on his feet a lot, but had been working as a security guard for VA for the past three months and did not have to wear a heavy belt or be on his feet.  Prior to working for the VA, the Veteran reported that he worked at a desk job and did not have any discomfort.  X-ray studies of the Veteran's hips at that time showed no evidence of degenerative disease.  A VA MRI in September 2005 showed minor arthritic changes in both hip joints.  

In this case, while the evidence showed that the Veteran was seen for left hip pain in service in 1974, there was no evidence any specific injury or any pertinent abnormalities.  At that time, the Veteran reported that his hip pain had been present for two years and had worsened during the previous two months, but did not report any particular injury or trauma.  The service records showed no further complaints, treatment or abnormalities for any left hip problems, and he specifically denied any signs or symptoms of a left hip problem at the time of his service separation examination in January 1977.  The first evidence of any complaints or treatment for any left hip or low back problems was in 2003.  

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Veteran now claims that he has had chronic left hip pain and a limp since basic training, he was not shown to have any pertinent abnormalities at the time of his separation examination in 1977, or until some 26 years after service.  That the Veteran would have recurring chronic left hip problems since 1974, but never seek medical attention or mention this history when he was first treated for left hip problems in 2003, raises serious doubts as to his dependability as an reliable historian and reflects negatively on his credibility.  

As to the favorable October 2005 VA opinion that the Veteran's left hip condition was at least as likely as not due to or the result of his treatment in service, the Board finds that the opinion was based primarily on the Veteran's self-reported history.  As the Board does not find the Veteran to be credible, the medical opinion based on this evidence is not probative.  

As there is no credible or probative medical evidence of record suggesting a connection between the Veteran's current left hip disability and service, and no objective evidence of any complaints or manifestations until some 27 years after his discharge from service, the Board finds that the greater weight of the evidence is against the claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Secondary Service Connection

The Veteran does not claim, nor do the service treatment records show any signs or symptoms of a low back disability in service or within one year of discharge from active military service.  Rather, the Veteran contends that his current low back disability is due to or a consequence of his left hip disability.  

The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a left hip disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused his low back disability.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for a left hip disability is denied.  

Service connection for a low back disability, including spondylolisthesis and lumbar strain, claimed as secondary to a left hip disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


